FILED
9513-92015

UNITED STATES DISTRICT COURT c'erk’ us. District and

FOR THE DISTRICT OF COLUMBIA Bankruptcy COurts
Richard Gray, )
)
Plaintiff, )
) Case: 1:15-cv—0146_9
V' ) Assigned To : Unassugned
) Assign. Date : 9/9/2015 . I
carissa E' Brinker 6’ a!» ) Description: Pro Se Gen. CIVIl (F Deck)
)
Defendants. )

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed. See 28
U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a claim upon which relief may be granted).

Plaintiff, a resident of Warner Robins, Georgia, sues a county court and an attorney in the
county under the federal Privacy Act, 5 U.S.C. § 552a. He seeks money damages for the alleged
failure of the county court to maintain “accurate and truthful records which resulted in an

adverse effect on the Plaintiff” Compl. at 3. Since the Privacy Act applies only to federal
agencies, Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (DC. Cir. 2006), this case will be

dismissed. A separate order accompanies this Memorandum Opinion.

 

M

Date: September , 2015 United ates District Judge